DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 9 recites the limitation “the z-axis” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese application CN 108471576 A to Zhang in view of US Patent No 8655008 B2 to Jagne.
As to claim 1, Zhang discloses a loudspeaker arrangement comprising: a seat configured to support a listener sitting in the seat so that a head of the listener is in a listening position (see figure 1, Abstract); and a loudspeaker array secured to the seat and disposed at least partly in a position in front of a backrest of the seat and to one side of the head when the head is in the listening position, the loudspeaker array comprising at least one loudspeaker having a main broadcasting axis representative of a main broadcasting direction, the main broadcasting direction of the loudspeaker array pointing to the head (speaker 1 or 7, see figure 1; page 4, 2nd paragraph of the English translation).  
Zhang does not expressly disclose wherein the loudspeaker array is disposed at least partly in a position below an ear of the listener, the at least one loudspeaker having a midpoint below the ear of the listener at a level of a chin or mouth of the head, and wherein the main broadcasting direction of the loudspeaker array is pointing to a chin or mouth of the head.  
Jagne discloses a similar loudspeaker arrangement (see Abstract), and further discloses wherein the speakers can be mounted on a seat support and have various adjustable listening positions with respect to the listener, including positions where a midpoint and broadcasting 
Zhang and Jagne are analogous art because they are both drawn to headrest mounted speaker systems.
It would have been obvious before the effective filing date of the claimed invention to incorporate additional adjustments to speaker positions, including adjustments along the length of the user’s head, as taught by Jagne in the arrangement as taught by Zhang. The motivation would have been to enable the loudspeaker arrangement for additional adjustments to the speaker position according to the listener’s needs or preferences (Jagne col. 2, lines 63-67; col. 3, lines 1-3 and 39-48). 
As to claim 2, Zhang in view of Jagne further discloses further comprising a further loudspeaker array secured to the seat and at least partly disposed in a position in front of the backrest of the seat, below an ear of the listener, and to one side of the head when the head is in the listening position so that the loudspeaker array and the further loudspeaker array are disposed on opposite sides of the head (Zhang speakers 1 and 7, see figure 1; Jagne figure 1), the further loudspeaker array comprising at least one loudspeaker having a midpoint below the ear of the listener at a level of a chin or mouth of the head and having a main broadcasting axis representative of a main broadcasting direction, the main broadcasting direction of the further loudspeaker array pointing to a chin or mouth of the head (Jagne figure 1; col. 2, lines 63-67; col. 3, lines 1-3 and 39-48).  
As to claim 4, Zhang in view of Jagne further discloses further comprising a headrest attached to the seat, wherein at least one of the loudspeaker array and the further loudspeaker Zhang figure 1; page 4, 2nd paragraph of the English translation; Jagne figure 1; col. 3, lines 62-67; col. 4, lines 1-4).  
As to claim 5, Zhang in view of Jagne further discloses further comprising a support structure configured to secure at least one of the loudspeaker array and the further loudspeaker array to the seat (Zhang wing parts 6 and 2, see figure 1).  
As to claim 6, Zhang in view of Jagne further discloses wherein the support structure is tiltable, shiftable or retractable in a headrest or the backrest of the seat (Zhang figure 1; page 4, 2nd paragraph of the English translation; Jagne col. 3, lines 39-48).  
As to claim 7, Zhang in view of Jagne further discloses wherein at least one of the loudspeaker array and the further loudspeaker array is integrated in a housing (Zhang speakers in sound boxes, see figure 1; page 4, 2nd paragraph of the English translation).  
As to claim 9, Zhang in view of Jagne further discloses wherein the z-axis intersects the midpoint of at least one of the loudspeaker array and the further loudspeaker array and extends in a vertical direction (Zhang figure 1).  
As to claim 10, Zhang in view of Jagne further discloses wherein at least one of the loudspeaker array and the further loudspeaker array is tilted by an angle between the z-axis and a y-axis, the y-axis intersecting perpendicularly the midpoint and the angle between the z-axis, and the y-axis being between 0º and 50º (Zhang figure 1; Jagne 3D adjustments, see col. 3, lines 39-48).  
As to claim 11, Zhang in view of Jagne further discloses wherein at least one of the loudspeaker array and the further loudspeaker array is tilted at an angle between the y-axis and an x-axis, the x-axis intersecting the midpoint and a headrest and extending in a horizontal Zhang figure 1; Jagne 3D adjustments, see col. 3, lines 39-48).  
As to claim 12, Zhang in view of Jagne further discloses wherein the midpoint is along the x-axis in a position that corresponds to an ear of the listener, or behind the ear of the listener, or in front of the ear of the listener (Zhang figure 1; Jagne figure 1).  
As to claim 13, Zhang in view of Jagne further discloses comprising the loudspeaker array and the further loudspeaker array having respective midpoints, wherein a distance between the respective midpoints of the loudspeaker array and the further loudspeaker array is more than a width of a headrest and equal to or less than a width of the backrest of the seat (Zhang figure 1, page 3, 2nd paragraph of English translation).  
As to claim 14, Zhang in view of Jagne further discloses wherein the arrangement has an upper level that is configured to allow for an unobstructed panoramic view of the listener (Jagne figure 1; 3D adjustments, see col. 3, lines 39-48).  

8.	Claims 8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jagne, and further in view of US Patent Pub No 2003/0142842 A1 to Arai et al. (“Arai”).
As to claim 8, Zhang in view of Jagne discloses the arrangement of claim 7.
Zhang in view of Jagne discloses placing the speakers in sound boxes within the left and right headset housings (Zhang figure 1; page 4, 2nd paragraph of the English translation), but does not disclose the speaker arrangements having more than one speaker on each side, and therefore does not disclose wherein the housing has at least two separate acoustic volumes. However such a configuration would have been obvious to one of ordinary skill in the art when Arai, which discloses a similar speaker headrest arrangement, and further discloses each speaker housing comprising a plurality of speakers (see figures 1, 4, 7 and 9). The use of two separate acoustic volumes or sound boxes in the housing is therefore considered an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention, the motivation being to accommodate separate speakers in respective acoustic spaces within a common housing.  
As to claim 15, Zhang in view of Jagne and Arai further discloses wherein at least one of the loudspeaker array and the further loudspeaker array comprises two identical loudspeakers (Arai at least two speakers, see figures 1, 4, 7 and 9; pg. 1, ¶ 0015).  
As to claim 16, Zhang in view of Jagne and Arai further discloses wherein the midpoint of at least one of the loudspeaker array with identical loudspeakers and the further loudspeaker array with identical loudspeakers is defined by half a distance between the two identical loudspeakers or by a mid of one of the two identical loudspeakers (Zhang figure 1; Arai at least two speakers, see pg. 1, ¶ 0015).  

9.	Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jagne and Arai, and further in view of US Patent Pub No 2018/0007466 A1 to Hess et al. (“Hess”).
As to claim 17, Zhang in view of Jagne and Arai discloses the arrangement of claim 16. 
Zhang in view of Jagne and Arai is silent on spectral characteristics of the speakers and therefore does not disclose wherein at least one of the loudspeaker array and the further loudspeaker array further comprises two loudspeakers with differing spectral characteristics.  
Hess discloses a similar speaker arrangement for generating an individual sound field, and further discloses wherein the speakers on each side of the user can be implemented by a plurality of speakers with differing spectral characteristics (see pg. 3, ¶ 0035).
Zhang in view of Jagne and Arai, and Hess are analogous art because they are drawn to sound field speaker arrangements.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a plurality of speakers with differing spectral characteristics as taught by Hess in the arrangement as taught by Zhang in view of Jagne and Arai. The motivation would have been to provide speakers with a variety of frequency responses available for the audio output (Hess pg. 3, ¶ 0035).
As to claim 18, Zhang in view of Jagne, Arai and Hess further discloses wherein one of the two loudspeakers with differing spectral characteristics has lower-frequency characteristics and another of the two loudspeakers has higher-frequency characteristics (Hess pg. 3, ¶ 0035).  
As to claim 19, Zhang in view of Jagne, Arai and Hess does not expressly disclose wherein the midpoint of at least one of the loudspeaker array with loudspeakers with differing spectral characteristics is defined by a position that corresponds with a midpoint of the speaker with the higher-frequency characteristics and the midpoint of the further loudspeaker array with loudspeakers with differing spectral characteristics is defined by a position that corresponds with a midpoint of the speaker with the higher-frequency characteristics. However it does disclose a midpoint at a center of a speaker structure (Zhang figure 1), and further wherein the multiple speakers in each array can be arranged in corresponding or mirror configurations (Arai figures 1 and 9). The selection of a particular speaker as a midpoint for each array is therefore considered a straightforward possibility from which a skilled person would select given the teachings of Zhang in view of Jagne, Arai and Hess, said configuration considered a matter of design depending on the amount of speakers in the arrays and their specific placement on the support structures attached to the headrest.
 As to claim 20, Zhang in view of Jagne, Arai and Hess further discloses wherein the midpoint of at least one of the loudspeaker array with loudspeakers with differing spectral characteristics and the further loudspeaker array with loudspeakers with differing spectral characteristics is disposed at a position that corresponds with an ear of the listener or a position between the ear of the listener and a headrest or the backrest of the seat (Zhang figure 1).  

10.	Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jagne, and further in view of US Patent Pub No 2016/0100250 A1 to Baskin et al. (“Baskin”).
As to claim 21, Zhang in view of Jagne discloses the arrangement of claim 2.
Zhang in view of Jagne does not disclose further comprising at least one microphone disposed in at least one of the loudspeaker array and the further loudspeaker array.  
Baskin discloses a similar speaker headrest arrangement (see figure 5), and further discloses the headset comprising at least one microphone in the speaker housing portions (108 or 110, see figure 1A; pg. 2, ¶ 0021).
Zhang in view of Jagne and Baskin are analogous art because they are drawn to headrest speaker arrangements.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate at least one microphone as taught by Baskin in the arrangement as taught by Zhang in view of Jagne. The motivation would have been to provide noise cancellation in the space surrounding the user (Baskin pg. 2, ¶ 0021).
As to claim 22, Zhang in view of Jagne and Baskin further discloses further comprising the at least one microphone disposed adjacent an ear of the listener or a mouth of the listener (Baskin figures 1A and 5).  
As to claim 23, Zhang in view of Jagne and Baskin further discloses further comprising at least one microphone disposed in an upper half of the housing (Baskin figure 1A).  

11.	Claims 24-25 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jagne, and further in view of US Patent No 5133017 to Cain et al. (“Cain”).
As to claim 24, Zhang discloses a loudspeaker arrangement in a seat having a headrest configured to support a listener in the seat so that a head of the listener is in a listening position (see figure 1, Abstract), the arrangement comprising: a support structure that is tiltable, shiftable or retractable in the headrest (headrest with tiltable shaft portions 5 and 3, see figure 1); a first loudspeaker array secured to the support structure in a first housing on a first carrier (speaker 1 or 7 in sound box placed within wing part 2 or 6, see figure 1; page 4, 2nd paragraph of the English translation), the first loudspeaker array is disposed partly in a position in front of a backrest of the seat and to one side of the head when the head is in the listening position (see figure 1); at least one loudspeaker in the first loudspeaker array having a main broadcasting axis representative of a main broadcasting direction, the main broadcasting direction of the loudspeaker array pointing to the head (see figure 1); a second loudspeaker array secured to the support structure in a second housing on a second carrier (speakers 1 and 7 in sound boxes placed within wing parts 2 and 6, see figure 1; page 4, 2nd paragraph of the English translation), the second loudspeaker array is at least partly disposed in a position in front of the backrest of the seat and to one side of the head when the head is in the listening position so that the first loudspeaker array and the second loudspeaker array are disposed on opposite sides of the head (see figure 1); at least one loudspeaker in the second loudspeaker array having a main broadcasting axis representative of a main broadcasting direction, the main broadcasting direction of the second loudspeaker array pointing to the head (see figure 1); a midpoint has a level along a z-axis, the z-axis intersecting a midpoint of at least one of the first loudspeaker array and the second loudspeaker array and extending in a vertical direction (see figure 1).
Zhang does not expressly disclose wherein the first and second loudspeaker arrays are disposed partly in a position below an ear of the listener, a main broadcasting direction of the first and second loudspeaker arrays is pointing to a mouth or chin of the head, and wherein the level of the z-axis corresponds to a level of a chin or mouth of the head along the z-axis.
Jagne discloses a similar loudspeaker arrangement (see Abstract), and further discloses wherein the speakers can be mounted on a seat support and have various adjustable listening positions with respect to the listener, including positions where a midpoint and broadcasting direction of the speaker is below a listener’s ear at a level of a chin or mouth of the listener’s head (see figure 1; col. 2, lines 63-67; col. 3, lines 1-19 and 39-48; col. 4, lines 2-4).
Zhang and Jagne are analogous art because they are both drawn to headrest mounted speaker systems.
It would have been obvious before the effective filing date of the claimed invention to incorporate additional adjustments to speaker positions, including adjustments along the length of the user’s head, as taught by Jagne in the arrangement as taught by Zhang. The motivation would have been to enable the loudspeaker arrangement for additional adjustments to the speaker position according to the listener’s needs or preferences (Jagne col. 2, lines 63-67; col. 3, lines 1-3 and 39-48). 
Zhang in view of Jagne does not disclose at least one of the first loudspeaker array, the first housing, and the first carrier being arranged relative to another of the first loudspeaker array, the first housing, and the first carrier to define a break-off edge thereby creating a waveguide, and at least one of the second loudspeaker array, the second housing, and the second carrier being arranged relative to another of the second loudspeaker array, the second housing and the second carrier to define a break-off edge thereby creating a waveguide.  
Cain discloses a headrest speaker system, and further discloses the speaker and speaker housing arranged relative to one another to form a focusing port for guiding the sound waves output from the speakers, the ports being formed by housing edge portions (see figures 8 and 14; col. 5, lines 64-68; col. 6, lines 1-5). 
Zhang in view of Jagne and Cain are analogous art because they are drawn to speaker arrangement systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a wave guiding portion formed by housing elements as taught by Cain in the loudspeaker arrangement as taught by Zhang in view of Jagne. The motivation would have been to provide a sound focusing component that can reduce undesired audio effects and improve sound quality (Cain col. 5, lines 64-68; col. 6, lines 1-5). 
As to claim 25, Zhang in view of Jagne and Cain further discloses further comprising a first acoustic volume associated with the first housing and a second acoustic volume associated with the second housing (Zhang speakers in sound boxes, see figure 1; page 4, 2nd paragraph of the English translation; Cain acoustic volumes behind speakers, see figures 8 and 14).  
As to claim 27, Zhang in view of Jagne and Cain further discloses further comprising a distance between the midpoint of the first loudspeaker array and the midpoint of the second loudspeaker array is more than a width of the headrest and equal to or less than a width of the backrest of the seat (Zhang figure 1, page 3, 2nd paragraph of English translation).  
As to claim 28, Zhang in view of Jagne and Cain further discloses further comprising an upper level that is configured to allow for an unobstructed panoramic view of the listener (Jagne figure 1; 3D adjustments, see col. 3, lines 39-48).  
As to claim 29, Zhang in view of Jagne and Cain further discloses further comprising at least one microphone disposed in at least one of the first loudspeaker array, the second loudspeaker array, the first housing, the second housing, the first carrier and the second carrier (Cain microphone assembly 24/224 and 26/226, see figures 1 and 8).  
As to claim 30, Zhang in view of Jagne and Cain further discloses wherein the at least one microphone is disposed in at least one of an upper half of the first housing, the second housing, the first carrier and the second carrier (Cain figures 1 and 8).  
As to claim 31, Zhang in view of Jagne and Cain further discloses wherein the at least one microphone is disposed adjacent to a mouth of the listener or an ear of the listener (Zhang figure 1; Jagne figure 1; Cain figures 1 and 8).  

Response to Arguments
12.	Applicant’s arguments with respect to claims 1 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Pub No 2010/0041443 A1 to Yokota discloses a similar speaker arrangement for a seat as recited in claim 1, including a speaker element 2L arranged below an ear of the listener and directed to the listener’s mouth (see figures 6 and 24-25).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652